Citation Nr: 1442074	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a gallbladder disorder.  

2.  Entitlement to service connection for Barrett's esophagus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2013, the Board denied the Veteran's claims, and the Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's August 2013 decision for proceedings consistent with the terms of the Joint Motion.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in December 2011, and a transcript of that hearing is of record.  In August 2014, the Veteran was notified that the VLJ who took testimony at the December 2011 hearing was no longer employed by the Board, and that he had the option to testify at a hearing before another VLJ.  The Veteran responded in August 2014 that he did not wish to participate in a new hearing before another VLJ.

The issue of service connection for tumors, skin lesions, and burn scars due to exposure to radiation has been raised by the Veteran's signed statement of April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Court vacated the Board's August 2013 decision, finding that the decision relied on an inadequate medical opinion.  The Joint Motion indicated that an April 2012 VA examination report did not provide an adequate rationale for the conclusion that the Veteran's residuals of gallbladder disease and Barrett's esophagus were not related to service.  The Parties agreed that the examiner did not adequately explain the finding that an in-service complaint of chest pain was muscular in nature and therefore unrelated to the Veteran's current claims.  The Parties further determined that the examiner did not adequately explain why the Veteran's claimed disabilities were unrelated to either radiation exposure or stress.  The Joint Motion additionally suggested that the examiner did not adequately consider the Veteran's contentions that he received medications in-service for gastrointestinal complaints, nor the record indicating that the Veteran experienced gastrointestinal symptoms in the years following active duty service.  

In order to afford the Veteran with every possible consideration, the Veteran should be provided with an additional examination pursuant to the guidance provided in the Joint Motion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a physician with expertise in the treatment and etiology of gastrointestinal disorders to ascertain the nature and etiology of the Veteran's residuals of gallbladder disease and Barrett's esophagus.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a full rationale for all opinions provided.  

The examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that gallbladder disease or Barrett's esophagus first manifested during active service, or whether either disability is otherwise related to active service, to include as a result of the Veteran's claimed exposure to both stress and radiation.

The examiner should address the Veteran's May 1959 complaint of morning chest pain, diagnosed as anterior chest wall syndrome.  The examiner should indicate whether this complaint represented an early manifestation of the Veteran's gallbladder disease or Barrett's esophagus.

The examiner should also consider the Veteran's reported in-service treatment for gastrointestinal complaints, including the Veteran's report that he took antacid and other medications from a medic.  

The examiner should consider the gastrointestinal symptoms that the Veteran experienced in the years following his service, as evidenced in treatment records from December 1969, and January 1977, among other records.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



